COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Humphreys
Argued at Chesapeake, Virginia


DEVON LAMONT ALEXANDER
                                              MEMORANDUM OPINION * BY
v.   Record No. 2886-00-1                      JUDGE ROBERT P. FRANK
                                                   JUNE 26, 2001
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                  H. Vincent Conway, Jr., Judge

          Charles E. Haden for appellant.

          Steven A. Witmer, Assistant Attorney General
          (Mark. L. Earley, Attorney General, on
          brief), for appellee.


     Devon Lamont Alexander (appellant) was convicted, in a bench

trial, of possession of cocaine with intent to distribute, in

violation of Code § 18.2-248.    On appeal, he contends the trial

court erred in not granting his motion to suppress the drugs.       He

contends the informant's tip was not sufficient to provide

probable cause to arrest him.    Finding no error, we affirm the

judgment of the trial court.

                            I.   BACKGROUND

     At 9:01 p.m. on October 11, 1999, Newport News Police

Sergeant Mark A. Trawitzki received a phone call from a

"confidential informant."   Sergeant Trawitzki had known the

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
informant for several years, and the police had used him as an

informant for at least one year.    The informant was known to be

reliable, and previous information provided by the informant had

led to seizures of narcotics and the arrests of approximately 100

suspects for drug and weapons offenses.      During the time Sergeant

Trawitzki had used the informant, the informant had never provided

information that was "unreasonable."      The informant had previously

been instructed not to call the police with information unless it

was based on his personal knowledge and observation.

     The informant advised Officer Trawitzki that he had observed

a light-skinned black male, who was approximately 6' or 6'1" tall,

weighed between 180 and 190 pounds, and was approximately

twenty-five years old, with cocaine on his person.     The informant

said the suspect was wearing a black shirt and blue jeans and

would be standing in the area of the 600 block of 41st Street,

accompanied by another black male with cornrows in his hair.        The

informant told Trawitzki the suspect was "somebody that [he] had

looked at in the past."   Trawitzki had had previous contact with

appellant, and the informant was aware that Trawitzki had "looked

at" the appellant in the past.

     Responding to this tip, Trawitzki arrived at the specified

location within two minutes.   Trawitzki immediately recognized

appellant and saw a black male with cornrows in his hair at the

corner, "standing off to the side."      Accompanied by Detective

Graham, Trawitzki approached appellant.     Trawitzki told appellant

                                 - 2 -
he had information that appellant was in possession of cocaine and

advised him of his Miranda rights.         Appellant indicated he

understood those rights.    Appellant was handcuffed, and Detective

Flythe told appellant, "Come on, we need to walk over to the van

so I can search your crotch."      While walking in the direction of

the van, appellant reached into his waistband and removed a

plastic bag.    Flythe shouted to the other officers present, "He

has it in his hands."    That bag contained fourteen baggie corners,

each of which contained cocaine.

     At a suppression hearing, the trial court denied the motion

to suppress, finding the officer had probable cause to arrest

appellant.

                             II.    ANALYSIS

     Appellant contends the informant's tip did not provide

probable cause to arrest him. 1

                  "In reviewing a trial court's denial of
             a motion to suppress, '[t]he burden is upon
             [the defendant] to show that th[e] ruling,
             when the evidence is considered most
             favorably to the Commonwealth, constituted

     1
       There was no search pursuant to an arrest since appellant
attempted to dispose of the drugs prior to any search. Clearly,
if the police had probable cause to arrest, they could search
appellant pursuant to that arrest. "'Whether a warrantless
arrest was constitutionally valid depends upon whether, at the
moment the arrest was made, the officers had probable cause to
make it.'" Jefferson v. Commonwealth, 27 Va. App. 1, 12, 497
S.E.2d 474, 479 (1998) (citations omitted). If so, such "arrest
of a suspect . . . is a reasonable intrusion under the Fourth
Amendment" and, "that intrusion being lawful, a search incident
to the arrest requires no additional justification." United
States v. Robinson, 414 U.S. 218, 235, 94 S. Ct. 467, 477, 38
L. Ed. 2d 427 (1973).

                                   - 3 -
          reversible error.'" McGee v. Commonwealth,
          25 Va. App. 193, 197, 487 S.E.2d 259, 261
          (1997) (en banc) (citation omitted). "[W]e
          review de novo the trial court's application
          of defined legal standards such as probable
          cause and reasonable suspicion to the
          particular facts of the case." Hayes v.
          Commonwealth, 29 Va. App. 647, 652, 514
S.E.2d 357, 359 (1999) (citation omitted).
          "In performing such analysis, we are bound by
          the trial court's findings of historical fact
          unless 'plainly wrong' or without evidence to
          support them and we give due weight to the
          inferences drawn from those facts by resident
          judges and local law enforcement officers."
          McGee, 25 Va. App. at 198, 487 S.E.2d at 261
          (citing Ornelas v. United States, 517 U.S.
690, 699, 116 S. Ct. 1657, 1663, 134 L. Ed. 2d
911 (1996)).

Hamlin v. Commonwealth, 33 Va. App. 494, 497-98, 534 S.E.2d 363,

364 (2000), aff'd, 35 Va. App. 375, 545 S.E.2d 556 (2001).   "When

we review a trial court's denial of a suppression motion, '[w]e

view the evidence in a light most favorable to . . . the

prevailing party below, and we grant all reasonable inferences

fairly deducible from that evidence.'"   Wilson v. Commonwealth, 34
Va. App. 25, 29, 537 S.E.2d 608, 610 (2000) (quoting Commonwealth

v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47, 48 (1991)

(citation omitted)).

               When making a warrantless arrest, an
          officer "'may rely upon information received
          through an informant, rather than upon his
          direct observations,'" so long as the officer
          has reasonable grounds to believe that the
          informant's statement is true. Id. at 242,
          103 S.Ct. at 2334 (citation omitted); see
          also Draper v. United States, 358 U.S. 307,
          312-14, 79 S. Ct. 329, 333, 3 L. Ed. 2d 327
          (1959). Because the value and reliability of
          information provided by informants to the

                              - 4 -
          police varies greatly, the veracity of an
          informant and the basis of his or her
          knowledge regarding a particular tip are
          "relevant considerations" in the
          totality-of-the-circumstances analysis that
          guides the determination of probable cause.
          Gates, 462 U.S. at 232-33, 103 S.Ct. at 2329
          (quoting Adams v. Williams, 407 U.S. 143,
          147, 92 S. Ct. 1921, 1924, 32 L. Ed. 2d 612
          (1972)); see also Alabama v. White, 496 U.S.
325, 330, 110 S. Ct. 2412, 2416, 110 L. Ed. 2d
301 (1990) (stating that both the content and
          reliability of information possessed by the
          police are considered when determining
          whether the totality of the circumstances
          justified an officer's determination of
          probable cause). When reviewing an officer's
          determination of probable cause based upon
          information provided by an informant, a court
          should conduct a "balanced assessment of the
          relative weights of all the various indicia
          of reliability (and unreliability) attending
          [the] informant's tip." Gates, 462 U.S. at
          234, 103 S.Ct. at 2330; see also White, 496
U.S. at 329-30, 110 S.Ct. at 2416.

Jefferson v. Commonwealth, 27 Va. App. 1, 12-13, 497 S.E.2d 474,

479-80 (1998).

     "When the factual basis for probable cause is provided by an

informer, the informer's (1) veracity, (2) reliability, and

(3) basis of knowledge are 'highly relevant' factors in the

overall totality-of-the-circumstances probable cause analysis."

Russell v. Commonwealth, 33 Va. App. 604, 610, 535 S.E.2d 699, 702

(2000) (citation omitted).

     Viewing the "totality-of-the-circumstances," we find that

the officer had probable cause to arrest appellant.

               "'[P]robable cause is measured against
          an objective standard.'" Taylor v.
          Commonwealth, 10 Va. App. 260, 266, 391

                              - 5 -
          S.E.2d 592, 595-96 (1990) (citations
          omitted). It "'exists where "the facts and
          circumstances within the arresting officers'
          knowledge and of which they had reasonably
          trustworthy information are sufficient in
          themselves to warrant a man of reasonable
          caution in the belief that" an offense has
          been or is being committed.'" Jefferson, 27
Va. App. at 12, 497 S.E.2d at 479 (citation
          omitted). "'In assessing an officer's
          probable cause for making a warrantless
          arrest, no less strict standards may be
          applied than are applicable to a
          magistrate's determination that an arrest
          warrant should issue.'" Ford, 23 Va. App.
          at 144, 474 S.E.2d at 851 (citation
          omitted).

Golden v. Commonwealth, 30 Va. App. 618, 622-23, 519 S.E.2d 378,

380 (1999).

     The informant was reliable and Officer Trawitzki had known

the informant for "several years."     The informant had been a

police informant for at least one year.    Previous information

supplied by the informant had resulted in the arrest of

approximately 100 individuals for drug and weapons offenses and

in the apprehension of fugitives.    He had never given any

information that was "unreasonable."

     Further, the informant had been instructed not to call with

a tip unless he had personal knowledge of the criminal activity

through observation.   The informant also told Officer Trawitzki

that he personally observed the suspect possessing the drugs.

See Spinelli v. United States, 393 U.S. 410, 416 (1969),

abrogated on other grounds by Illinois v. Gates, 462 U.S. 213,

238 (1983) (stating that an informant's statement that he

                               - 6 -
"personally observed" the criminal activity disclosed by him

would sufficiently establish his basis of knowledge).

     Additionally, the informant described the suspect and his

clothing and indicated the suspect "would be standing" in the

600 block of 41st Street with a "second black male" with

cornrows in his hair.   Within two minutes after receiving the

phone call from the informant, Officer Trawitzki went to the

location and observed appellant, who fit the description given

by the informant.   A black male with cornrows was "standing off

to the side."

     During the phone conversation with Officer Trawitzki, the

informant told the officer that the suspect "was somebody that

[he] had looked at in the past."   However, appellant's name was

not mentioned.   Officer Trawitzki testified that the informant

was aware that he had "looked at" appellant in the past.   When

Officer Trawitzki went to the location, he immediately

recognized the suspect as appellant.

     In "applying the totality of the circumstances analysis,"

the United States Supreme Court has "consistently recognized the

value of corroboration of details of an informant's tip by

independent police work."   Gates, 462 U.S. at 241.

     Much of the informant's tip was corroborated by Officer

Trawitzki at the scene.   The description of appellant's physical

appearance and clothing matched.   Within two minutes after the

tip, appellant was at the location indicated by the informant,

                               - 7 -
as was the man with cornrows.    But more significantly, the

informant said that the suspect was someone who Officer

Trawitzki had "looked at" in the past.    The officer immediately

recognized appellant as one who he had been investigating in the

past.

        Thus, the evidence clearly indicates the informant's basis

of knowledge, reliability and veracity and the subsequent

corroboration of the details provided probable cause for the

arrest.    Therefore, for these reasons, we find the trial court

did not err in denying appellant's motion to suppress and,

accordingly, we affirm the judgment of the trial court.



                                                           Affirmed.




                                 - 8 -